Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
	This is in response to the Amendment filed 21 July 2022.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 102
3.	The rejection of claims 1-5 under 35 U.S.C. 102(a)(1) as being anticipated by Schaefer et al. (US 2012/0321919) has been withdrawn in view of Applicant’s Amendment.

Claim Rejections - 35 USC § 103
4.	The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Schaefer et al as applied to claims 1 and 2 above has been withdrawn in view of Applicant’s Amendment.
(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over EP2793290 (hereafter EP ‘290). 
Claim 1:	EP ‘290 in Figures 1-6 (see Figure 2 reproduced below) discloses an energy storage apparatus (100a) comprising plural energy storage devices (110) arranged in a predetermined arrangement direction (x-dir) in a stacked manner, an energy storage device (100) of the plural energy storage devices (110) including an electrode assembly and a container accommodating the electrode assembly (paragraph [0033]),

    PNG
    media_image1.png
    856
    857
    media_image1.png
    Greyscale

wherein the plural energy storage devices (110) include:
a pair of first energy storage devices (110) located at outermost ends in the
predetermined arrangement direction (x-dir); and
a second energy storage device (110) located between the pair of first energy storage devices (110), 
wherein a container (battery case) of a first energy storage device (110) includes a first long side surface portion disposed along a direction orthogonal (y-dir) to the predetermined arrangement direction (x-dir), 
wherein a container (battery case) of the second energy storage device (110) includes a second long side surface portion disposed along the direction orthogonal (y-dir) to the predetermined arrangement direction (x-dir), 
wherein rigidity of the container (battery case) of the first energy storage device (110) of the pair of the first energy storage devices (110) is higher than rigidity of the container (battery case) of the second energy storage device (110),
wherein the container (battery case) of the first energy storage device (110) includes a reinforcing plate (end plate 123) directly fixed to the first long side surface portion; (Note that the examiner has equated both the end plate (123) and reinforcing plate (123a) as reinforcing plate) (paragraphs [0027]-[0044]). See also entire document.
EP ‘290 does not disclose that a thickness of the reinforcing plate in the predetermined arrangement direction is substantially equal to or larger than a thickness of the first long side surface portion in the predetermined arrangement direction. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the reinforcing plate as it has been held that where the only difference between the prior art and the claimed device was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
One having ordinary skill in the art would have been motivated to make the modification to provide a lightweight battery module that would have been capable of improving safety without deformation of a housing portion, caused by an external impact (paragraph [0004]).
Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein EO ‘290 discloses the container (battery case) of the first energy storage device (110) includes: 
a first surface facing an adjacent second energy storage device; and
 a second surface opposite to the first surface, and
a reinforcing plate (122a) is fixed to the second surface ([paragraph [0036] discloses that the reinforcing plate may preferably e positioned between at least two battery cells among the plurality of battery cells).
Claim 3:	The rejection of claim 3 is as set forth above in claim 1 wherein 
the container (battery case) of the first energy storage device (110) includes:
a first surface facing an adjacent second energy storage device; and
a second surface opposite to the first surface, and
a reinforcing plate (122a) is fixed to the second surface where a predetermined space is left with respect to the battery cover (see Figure 3 showing a space between the reinforcing plate 122a and a top of the container).
Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein EP ‘290 discloses that the reinforcing plate (122a) is fixed to the container (battery case) in a position where a predetermined space is left with respect to a bottom portion opposite to an opening of the container.
EP ‘290 in paragraph [0019] discloses that the reinforcing plate may preferably be coupled to a central portion of the side plate; and paragraph [0020] discloses that the height of the reinforcing plate may preferably be equal to or less that a height of the battery cells).
Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein EP ‘290 discloses that the container (battery case) includes a long side surface extending in a direction crossing the predetermined arrangement direction (x-dir) to form the second surface, and a short side surface extending along the predetermined arrangement direction (x-dir), and 
the reinforcing plate(122a) is fixed to the long side surface in a position where a predetermined space is left with respect to the short side surface (see Figure 3 showing a space between the reinforcing plate 122a and a top of the container).
	Claim 6:	The rejection of claim 6 is as set forth above in claim 1 wherein EP ‘290 discloses that the reinforcing plate (122a) is fixed to the container (battery case) at a bonding portion by welding (paragraph [0008]), and the bonding portion is formed in a portion (124a/125a) of the container that is not in contact with the electrode assembly)(paragraphs [0039]-[0042]).
	Claim 7:	The rejection of claim 7 is as set forth above in claim 1.
 However, EP ‘290 does not disclose that a thickness of the first long side surface portion in the predetermined arrangement direction is larger than a thickness of the second long side surface portion in the predetermined arrangement direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the reinforcing plate as it has been held that where the only difference between the prior art and the claimed device was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
One having ordinary skill in the art would have been motivated to make the modification to provide a lightweight battery module that would have been capable of improving safety without deformation of a housing portion, caused by an external impact (paragraph [0004]).
	Claims 8 and 9:	The rejection of claim 8 is as set forth above in claim 1 wherein EP ‘290 discloses that the container (battery case) of the first energy storage device (110) includes:
a first surface facing an adjacent second energy storage device; and
a second surface opposite to the first surface, and
a reinforcing plate (122a) is fixed to the second surface (paragraph [0036] discloses that the reinforcing plate may preferably e positioned between at least two battery cells among the plurality of battery cells), and
wherein the reinforcing plate is made of metal (paragraph [0037]).
	Claim 10:	The rejection of claim 10 is as set forth above in claim 1.
However, EP ‘290 does not disclose that the thickness of the reinforcing plate in the predetermined arrangement direction is substantially equal to the thickness of the first long side surface portion in the predetermined arrangement direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the reinforcing plate as it has been held that where the only difference between the prior art and the claimed device was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
One having ordinary skill in the art would have been motivated to make the modification to provide a lightweight battery module that would have been capable of improving safety without deformation of a housing portion, caused by an external impact (paragraph [0004]).
	Claim 11:	The rejection of claim 11 is as set forth above in claim 1.
However, EP ‘290 does not disclose that wherein the thickness of the reinforcing plate in the predetermined arrangement direction is substantially larger than the thickness of the first long side surface portion in the predetermined arrangement direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the reinforcing plate as it has been held that where the only difference between the prior art and the claimed device was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
One having ordinary skill in the art would have been motivated to make the modification to provide a lightweight battery module that would have been capable of improving safety without deformation of a housing portion, caused by an external impact (paragraph [0004]).
	Claim 12:	The rejection of claim 12 is as set forth is as set forth above in claim 1 wherein EP ‘290 discloses that the reinforcing plate (122a) is fixed to the container at a bonding portion by welding (paragraph [0008], and wherein the bonding portion (124a/125a) is formed in a peripheral portion of the reinforcing plate (122a) that is away from a central portion of the reinforcing plate (see Fig. 3).
Claim 13:	EP ‘290 in Figures 1-6 (see Figure 2 reproduced below) discloses an energy storage apparatus (100a) comprising plural energy storage devices (110) arranged in a predetermined arrangement direction (x-dir) in a stacked manner, an energy storage device (110) of the plural energy storage (110) devices including an electrode assembly and a container accommodating the electrode assembly (paragraph [0033]).


    PNG
    media_image1.png
    856
    857
    media_image1.png
    Greyscale

wherein the plural energy storage devices (11) include:
a pair of first energy storage devices (110) located at outermost ends in the
predetermined arrangement direction (x-dir); and
a second energy storage device (110) located between the pair of first energy storage devices (110), 
wherein a container (battery case) of a first energy storage device (110) includes a first long side surface portion disposed along a direction orthogonal (y-dir) to the predetermined arrangement direction (x-dir), 
wherein a container (battery case) of the second energy storage device (110) includes a second long side surface portion disposed along the direction orthogonal (y-dir) to the predetermined arrangement direction (x-dir), 
wherein rigidity of the container (battery case) of the first energy storage device (110) of the pair of the first energy storage devices (110) is higher than rigidity of the container (battery case) of the second energy storage device (110).
EP ‘290 does not disclose that a thickness of the first long side surface portion in the predetermined arrangement direction is larger than a thickness of the second long side surface portion in the predetermined arrangement direction.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the reinforcing plate as it has been held that where the only difference between the prior art and the claimed device was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
One having ordinary skill in the art would have been motivated to make the modification to provide a lightweight battery module that would have been capable of improving safety without deformation of a housing portion, caused by an external impact (paragraph [0004]).
Claim 14:	The rejection of claim 14 is as set forth above in claim 13 wherein EP ‘290 discloses that the container (battery case) of the first energy storage device includes:
a first surface facing an adjacent second energy storage device; and
a second surface opposite to the first surface, and
a reinforcing plate (122a) is fixed to the second surface ([paragraph [0036] discloses that the reinforcing plate may preferably e positioned between at least two battery cells among the plurality of battery cells), and
wherein the reinforcing plate is made of metal (paragraph [0037]).
Claim 15:	EP ‘290 in Figures 1-6 (see Figure 2 reproduced below) discloses an energy storage apparatus (100a) comprising plural energy storage devices (110) arranged in a predetermined arrangement direction (x-dir) in a stacked manner, an energy storage device (110) of the plural energy storage (100) devices including an electrode assembly and a container accommodating the electrode assembly (paragraph [0033]),

    PNG
    media_image1.png
    856
    857
    media_image1.png
    Greyscale

wherein the plural energy storage devices (11) include:
a pair of first energy storage devices (110) located at outermost ends in the
predetermined arrangement direction (x-dir); and
a second energy storage device (110) located between the pair of first energy storage devices (110), 
wherein a container (battery case) of a first energy storage device (110) includes a first long side surface portion disposed along a direction orthogonal (y-dir) to the predetermined arrangement direction (x-dir), 
wherein a container (battery case) of the second energy storage device (110) includes a second long side surface portion disposed along the direction orthogonal (y-dir) to the predetermined arrangement direction (x-dir), and 
the container (battery case) of the first energy storage device includes:
a first surface facing an adjacent second energy storage device; and
a second surface opposite to the first surface, and
a reinforcing plate (122a) is fixed to the second surface ([paragraph [0036] discloses that the reinforcing plate may preferably e positioned between at least two battery cells among the plurality of battery cells), and
wherein the reinforcing plate is made of metal (paragraph [0037]).
	EP ‘290 does not explicitly disclose that the rigidity of the container of the first energy storage device of the pair of the first energy storage devices is higher than rigidity of the container of the second energy storage device.
	However, EP ‘290 discloses that the reinforcing plate is included in the housing portion so that the strength of the housing can be increased (paragraph [0024]), and that eh reinforcing plate can be placed can be positioned between at least any two battery cells among the plurality of battery cells (col. 4: lines 45-47). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of the first energy storage device such that the rigidity of the container (battery case) of the first energy storage device of the pair of the first energy storage devices (110) is higher than rigidity of the container of the second energy storage device.
One having ordinary skill in the art would have been motivated to make the modification to provide a lightweight battery module that would have been capable of improving safety without deformation of a housing portion, caused by an external impact (paragraph [0004]).
	Claim 16:	The rejection of claim 16 is as set forth above in claim 15 wherein EP ‘290 discloses that the reinforcing plate (122a) is fixed to the container at a bonding portion by welding (paragraph [0008], and wherein the bonding portion (124a/125a) is formed in a peripheral portion of the reinforcing plate (122a) that is away from a central portion of the reinforcing plate (see Fig. 3).
	Claim 18:	The rejection of claim 17 is as set forth above in claim 15 wherein EP ‘290 discloses that the reinforcing plate included a recessed portion (124a, 125a) on a surface of the reinforcing plate, the recessed portion facing the second surface (see Fig. 3).
	Claim 19:	The rejection of claim 19 is as set forth above in claim 15 wherein EP ‘219 discloses that the container (battery case) of the first energy storage device (110) further includes a long side surface portion disposed along a direction orthogonal (y-dir) to the predetermined arrangement direction (x-dir), 
wherein the reinforcing plate (122a) includes a recessed portion (124a, 1255) on a surface of the reinforcing plate, the recessed portion facing the second surface, and wherein the recessed portion is greater at a portion of the recessed portion corresponding to a central portion of the long side surface portion (paragraphs [0018] and [0044]).
Claim 20:	The rejection of claim 20 is as set forth above in claim 15 wherein EP ‘290 discloses that the reinforcing plate (122a) is fixed to the container (battery case) at a bonding portion, and the bonding portion is formed in a portion (124a, 125a) of the container devoid of contact with the electrode assembly (paragraphs [0039]-[0042]).

7.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over EP2793290 (hereafter EP ‘290) as applied to claim 15 above, and further in view of JP 2007311173 (hereafter JP ‘173).
EP ‘290 is as applied, argued, and disclosed above and incorporated herein.
	Claim 17:	EP ‘290 does not disclose that the reinforcing
plate is formed into an X shape extending radially from a central portion of the second surface, the central portion having a maximum deformation amount in the predetermined arrangement direction.
	JP ‘173 in Figures 1-5 disclose a reinforcing plate (6) formed into an X shape extending radially from a central portion of a second surface (see e.g., lines 229-31, paragraph [0033]), the central portion obviously having a maximum deformation amount in the predetermined arrangement direction.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reinforcing plate of EP ‘290 by incorporating the X shaped reinforcing plate of JP ‘173.
	One having ordinary skill in the art would have been motivated to make the modification to provide a reinforcing plate that would enabled downsizing and a reduction in weight and cost by providing a firmly battery assembly having a highly reliable structure having excellent vibration resistance Z (paragraph [0027]).

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Correspondence
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729



/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729